           Case 1:18-cv-00500-LY Document 85 Filed 08/13/20 Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             AUSTIN DIVISION

 WHOLE WOMAN’S HEALTH                     §
 ALLIANCE, et al.,                        §
                                          §
        Plaintiffs,                       §
                                              Civil Action No. 1:18-cv-00500-LY
                                          §
 v.                                       §
                                          §
 KEN PAXTON, et al.,                      §
                                          §
        Defendants.                       §


      STATE DEFENDANTS’ SUPPLEMENTAL BRIEF IN SUPPORT OF
                           DISMISSAL


       State Defendants,1 by and through counsel, hereby respond to Plaintiffs’

supplemental briefing in opposition to State Defendants’ motion to dismiss. As

specified by the Court, this briefing is limited to the issue of how June Medical

Services, LLC v. Gee impacts this case. June Medical Services, LLC v. Gee, Nos. 18-

1323, 18-1460, 2020 WL 3492640 (U.S. June 29, 2020). As explained more fully below,

June Medical confirms that the Court should dismiss this case. Plaintiffs’

unprecedented attempt to challenge nearly every single Texas law and regulation

related to abortion was premised on Plaintiffs’ faulty interpretation of Whole Woman’s



1Defendants   Ken Paxton, Attorney General of Texas; Dr. Courtney N. Phillips,
Executive Commission of the Texas Health and Human Services Commission; Dr.
John W. Hellerstedt, Commissioner of the Texas Department of State Health
Services; and Stephen Brint Carlton, Executive Director of the Texas Medical Board,
all sued in their official capacities. Dr. Phillips and Mr. Carlton were not originally
named defendants, but are automatically substituted for their predecessors pursuant
to Federal Rule of Civil Procedure 25(d).

                                          1
               Case 1:18-cv-00500-LY Document 85 Filed 08/13/20 Page 2 of 7




Health v. Hellerstedt as (1) supplanting Casey’s undue burden test with a freestanding

balancing test that merely assesses whether the benefits of a law are outweighed by

the burdens it imposes and (2) “abrogating” all prior abortion jurisprudence, which

upheld laws like many of those Plaintiffs attempt to challenge here. As State

Defendants have argued from the outset, Plaintiffs are wrong on both counts, and

June Medical provides further confirmation of that. 2 Moreover, June Medical does not

provide Plaintiffs with a free pass on standing. Plaintiffs still fail to recognize that

they are required to include allegations sufficient to establish standing for each law

they seek to challenge, and they have failed to do so. The Court should dismiss this

case.

I.      June Medical does not provide Plaintiffs with a free pass on standing.

        Even if abortion providers may have standing under the third-party standing

doctrine to bring claims that are not their own (and even if they would have standing

to do so in the extreme context of this case, where a conflict of interest is plain because

plaintiffs ultimately seek to totally deregulate abortion, which is clearly not in their

patients’ interest and was not considered in June Medical), that does not mean that

plaintiffs do not have to adequately plead standing under Rule 8. As Plaintiffs

acknowledge, in June Medical, the State did not dispute the plaintiffs’ standing. June

Medical Servs., 140 S. Ct. at 2117-20 (plurality). But here, State Defendants do. And




2Plaintiffs’Complaint was also premised on a third error not directly addressed by
June Medical, but which has been addressed by the Fifth Circuit: that Hellerstedt
allows plaintiffs to challenge abortion laws cumulatively rather than individually. In
re Gee, 941 F.3d 153 (5th Cir. 2019). As the Fifth Circuit already clarified, Hellerstedt
does no such thing. Id.

                                            2
           Case 1:18-cv-00500-LY Document 85 Filed 08/13/20 Page 3 of 7




as the Fifth Circuit already held, abortion plaintiffs, like any other plaintiff, must

plead specific facts showing standing to challenge every single law challenged in the

complaint. See In re Gee, 941 F.3d 153, 159-165 (5th Cir. 2019) (holding that Louisiana

district court failed to conduct the proper inquiry into the abortion providers' standing

by failing to assess whether the abortion-provider plaintiffs pleaded actual injuries

from each of the dozens of laws that they challenged); Defs.' Notice of Supplemental

Authority (ECF No. 69). Plaintiffs have fallen far short of that standard, as State

Defendants have already explained. Defs.' Mot. To Dismiss Under Fed. R. Civ. P.

12(b)(1) and 12(b)(6) (ECF No. 33).

II.   June Medical rejects a freestanding balancing test and confirms that
plaintiffs must prove abortion-related laws impose a substantial obstacle to
abortion access before a court may enjoin them.

      Plaintiffs continue cling to the idea that Hellerstedt replaced the substantial

obstacle standard established in Casey with a balancing test weighing benefits and

burdens. But they rely on the plurality opinion in June Medical, which is not the

controlling opinion. As the Eighth Circuit just confirmed, Chief Justice Roberts’

concurrence is the controlling opinion under the well-established rule from Marks v.

United States. Hopkins v. Jegley, et al., No. 17-2879 (8th Cir. Aug. 7, 2020). And the

Supreme Court confirmed that itself by granting, vacating and remanding in light of

June Medical two cases from the Seventh Circuit that applied a balancing test. See

Order List, 591 U.S. - - - (July 2, 2020) (GVRing No. 18-1019, Box v. Planned

Parenthood, and No. 19-816, Box v. Planned Parenthood, “for further consideration in

light of” June Medical).




                                           3
           Case 1:18-cv-00500-LY Document 85 Filed 08/13/20 Page 4 of 7




      The Chief Justice’s opinion confirms that Hellerstedt did not overrule Casey nor

supplant Casey’s undue burden test. The key Casey inquiry, he explained, is whether

the law imposes a substantial obstacle. June Medical at *24. Drawing on Casey, the

Chief Justice demonstrated that it is not enough to show merely that a law imposes

some “burden” on abortion access, or that a regulation makes it more difficult or

expensive for a woman to obtain an abortion. Id. at *24-25. Rather, “the only question

for a court is whether a law has the 'effect of placing a substantial obstacle in the path

of a woman seeking an abortion of a nonviable fetus.'” Id. at *25 (emphasis added)

(quoting Planned Parenthood of Se. Pa. v. Casey, 505 U.S. 833, 877 (1992)).

      June Medical further confirms that the Court's post-Casey decisions, including

Hellerstedt, neither altered Casey's undue-burden standard nor replaced it with a

freestanding benefits-and-burdens balancing test. 2020 WL 2492640 at *26. Justice

Kavanaugh noted explicitly that “five Members of the Court reject the Whole Woman's

Health cost-benefit standard.” June Med., 2020 WL 3492640, at *63 (Kavanaugh, J.,

dissenting). June Medical leaves no doubt that there is no freestanding balancing test

and that abortion-provider plaintiffs must plead and prove that the challenged laws

impose a substantial obstacle to abortion access.

III. June Medical confirms that the Complaint fails to state a claim under
Fed. R. Civ. P. 12(b)(6).

      Plaintiffs' Complaint fails to plead how each of the challenged laws imposes a

substantial obstacle to abortion access. Rather, Plaintiffs have attempted to challenge

dozens of abortion laws and regulations based on vague assertions regarding the

number and geographic distribution of abortion providers, longer wait times for



                                            4
           Case 1:18-cv-00500-LY Document 85 Filed 08/13/20 Page 5 of 7




appointments, and other delays and travel distances. Plaintiffs, however, do not

allege how any specific challenged law imposes a substantial obstacle to abortion

access or how any challenged law relates to any of the alleged obstacles. A complaint

that challenges dozens of abortion laws and regulations without alleging how each

law imposes a substantial obstacle on abortion access cannot survive under Fed. R.

Civ. P. 12(b)(6).

       Plaintiffs' Complaint also fails to state a claim because many of their claims

are barred by prior precedent. Even if Plaintiffs are attempting to ask the Court to

revisit prior precedent, they have not identified any new or different facts that would

lead to a different outcome. Plaintiffs have failed to state a claim under Fed. R. Civ.

P. 12(b)(6) as to any of the laws and regulations that have been previously upheld by

prior precedent.

                                   CONCLUSION

       Pursuant to the authority discussed above and the arguments already briefed,

the Court should grant the State Defendants’ motion and dismiss plaintiffs’ case in

its entirety.




                                          5
Case 1:18-cv-00500-LY Document 85 Filed 08/13/20 Page 6 of 7




                         Respectfully submitted.

                         KEN PAXTON
                         Attorney General of Texas

                         JEFFREY C. MATEER
                         First Assistant Attorney General

                         DARREN MCCARTY
                         Deputy Attorney General for Civil Litigation

                         THOMAS A. ALBRIGHT
                         Chief, General Litigation Division

                         /s/ Andrew B. Stephens
                         ANDREW B. STEPHENS
                         Texas Bar No. 24079396
                         ADAM A. BIGGS
                         Texas Bar No. 24077727
                         Assistant Attorneys General
                         General Litigation Division

                         HEATHER GEBELIN HACKER
                         Texas Bar No. 24103325
                         BETH KLUSMANN
                         Texas Bar No. 24036918
                         Assistant Solicitors General

                         Office of the Attorney General
                         300 West 15th Street
                         P.O. Box 12548
                         Austin, Texas 78711-2548
                         (512) 463-2120 (phone)
                         (512) 320-0667 (fax)

                         Attorneys for Defendants Ken Paxton, Dr.
                         Courtney Phillips, Dr. John W. Hellerstedt,
                         and Stephen Brint Carlton




                            6
          Case 1:18-cv-00500-LY Document 85 Filed 08/13/20 Page 7 of 7




                         CERTIFICATE OF SERVICE

    I certify that on August 13, 2020, this document was served through the Court’s

CM/ECF Document Filing System or through electronic mail, upon the following

counsel of record:

Patrick J. O’Connell                             Rupali Sharma
LAW OFFICES OF PATRICK J. O’CONNELL PLLC         LAWYERING PROJECT
2525 Wallingwood Dr., Bldg. 14                   99 Silver St., 4-10
Austin, TX 78746                                 Portland, ME 04101
(512) 222-0444                                   (908) 930-6445
pat@pjofca.com                                   rsharma@lawyeringproject.org

Stephanie Toti                                   Dipti Singh
stoti@lawyeringproject.org                       LAWYERING PROJECT
Amanda Allen                                     3371 Glendale Blvd. #320
aallen@lawyeringproject.org                      Los Angeles, CA 90039
Juanluis Rodriguez                               (646) 480-8973
prodriguez@lawyeringproject.org                  dsingh@lawyeringproject.org
LAWYERING PROJECT
25 Broadway, 9th Floor                           Leslie W. Dippel
New York, NY 10004                               Anthony J. Nelson
(646) 490-1083                                   Patrick T. Pope
Fax: (646) 480-8762                              Assistant County Attorneys
                                                 TRAVIS COUNTY ATTORNEY
                                                 P.O. Box 1748
                                                 Austin, TX 78767
                                                 (512) 854-9415
                                                 Fax: (512) 854-4808
                                                 leslie.dippel@traviscountytx.gov



                                            /s/ Andrew B. Stephens
                                            ANDREW B. STEPHENS
                                                   Assistant Attorney General




                                        7
